Citation Nr: 1140260	
Decision Date: 10/28/11    Archive Date: 11/07/11

DOCKET NO.  06-22 354	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for basilar artery insufficiency due to arteriosclerosis, including as a result of herbicide exposure.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran served on active duty from December 1965 to December 1967. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, which declined to reopen the Veteran's claim for service connection for basilar artery insufficiency.  In August 2007, the Veteran testified at a Travel Board hearing before the undersigned. 

In a January 2008 Board decision, the Board characterized the issue of basilar artery insufficiency as a claim for service connection on the merits, rather than a petition to reopen this claim based on the submission of new and material evidence.  The Board emphasized that the Veteran's contention of herbicide exposure formed the basis of a separate and distinct claim for service connection for basilar artery insufficiency.  In July 2011, the Board remanded this case again.  

As noted in a prior Board remand, in a July 2005 VA Form 21-4138, the Veteran raised the issues of service connection for shingles and service connection for high blood pressure.  Those issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them and they are referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

The Board recognizes that this case has been remanded on two occasions.  However, in the most recent September 2011 informal hearing presentation, the Veteran's representative indicated that the claim of service connection for basilar artery insufficiency was also being claimed as secondary to arteriosclerosis.  See 38 C.F.R. § 3.310.  The representative further indicated that a claim of service connection for arteriosclerosis had been pending for years and should be adjudicated, with the current claim of service connection for basilar artery insufficiency to be deferred pending the outcome of that adjudicatory action.  However, entitlement to service connection for arteriosclerosis was previously denied within a September 1989 Board decision.  This issue was also addressed during the course of the current appeal in the June 2006 statement of the case.  

In view of the foregoing, on remand the Board finds that the Veteran should be scheduled for a VA examination to determine the date of onset of his basilar artery insufficiency and arteriosclerosis.  See 38 U.S.C.A. § 5103A(g).    

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination by a specialist in cardiovascular disorders.  The claims file must be made available to and reviewed by the doctor in conjunction with the examination.  Any indicated tests should be accomplished. 

The doctor should identify all current cardiovascular disorders found to be present, to include basilar artery insufficiency and/or arteriosclerosis.

The doctor should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any diagnosed cardiovascular disorder found to be present, to include basilar artery insufficiency and/or arteriosclerosis, had its clinical onset during active service from December 1965 to December 1967 or is related to any in-service disease, event, or injury.  

The doctor should also provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that a cardiovascular disorder, to include basilar artery insufficiency and arteriosclerosis, was manifest within one year of the Veteran's separation from service, i.e., between December 1967 and December 1968.

In providing this opinion(s), the doctor must acknowledge the Veteran's statements that he began to experience dizziness and fainting episodes in January 1968, just one month after his separation from service.  The doctor should also discuss the significance of the December 1979 cerebral angiogram that demonstrated spasm of the basilar artery with a minimal degree of atheromatous disease involving the basilar artery structure, with a diagnosis of basilar artery insufficiency due to arteriosclerosis with drop syndrome.

The doctor must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

2.  Then, read the medical opinion obtained to ensure that the remand directives have been accomplished, and return the case to the doctor if the question(s) posed has not been answered.

3.   Finally, readjudicate the claim on appeal.  If the claim remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2011), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


